Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 4-6, 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (US 2019/0215698) in view of Negus et al. (US 2015/0049720), and further in view of Markwart et al. (US 2019/0132776), and further in view of Han et al. (US 2014/0226632).

Regarding claim 1, Balachandran discloses a method performed by a base station in a wireless communication system (Balachandran, Fig. 1, CBSD; paragraph [0013], CBSD 12 may comprise a base station), the method comprising: 
receiving, from an information providing server managing a shared spectrum, information on an available frequency band of the shared spectrum, wherein the available frequency band includes at least one frequency band  which is accessible by the base station with a priority (Balachandran, Fig. 1, Spectrum Access System (SAS); paragraph [0016], Priority access License (PAL) associated with spectrum allocations by the SAS; paragraph [0028], receiving from SAS, information about Priority access License protection areas (PPAs) served by the SAS and determining whether granting a spectrum grant request may interfere with a geographically proximate PPA; paragraph [0028], received information includes PPA boundary contour and frequency range); 
measuring a channel quality for each of the at least one frequency band in the available frequency band (Balachandran, paragraph [0030], determine whether granting spectrum access would interference with PPA by receiving measured signal levels or interference levels); and 
identifying an operation frequency band among the at least one frequency band based on a frequency assignment mode of the base station and the channel quality (Balachandran, Fig. 1, Spectrum Access System (SAS); paragraph [0016], Priority access License (PAL) associated with spectrum allocations by the SAS; paragraph [0028], receiving from SAS, information about Priority access License protection areas (PPAs) served by the SAS and determining whether granting a spectrum grant request may interfere with a geographically proximate PPA; paragraphs [0130]-[0131], if interference is determined, SAS server may send a response to revoke or suggest modifications to request parameters such as frequency  or power levels [the Examiner interprets the determination whether to revoke vs. modify to be a frequency assignment mode]),  
wherein the frequency assignment mode is configured by the information providing server, and includes a first mode for reducing interference from other cell (Balachandran, Fig. 1, Spectrum Access System (SAS); paragraph [0016], Priority access License (PAL) associated with spectrum allocations by the SAS; paragraph [0028], receiving from SAS, information about Priority access License protection areas (PPAs) served by the SAS and determining whether granting a spectrum grant request may interfere with a geographically proximate PPA; paragraphs [0130]-[0131], if interference is determined, SAS server may send a response to revoke or suggest modifications to request parameters),
wherein, in case that the frequency assignment mode is the first mode, a frequency band is selected as the operation frequency band (Balachandran, Fig. 1, Spectrum Access System (SAS); paragraph [0016], Priority access License (PAL) associated with spectrum allocations by the SAS; paragraph [0028], receiving from SAS, information about Priority access License protection areas (PPAs) served by the SAS and determining whether granting a spectrum grant request may interfere with a geographically proximate PPA; paragraphs [0130]-[0131], if interference is determined, SAS server may send a response to revoke or suggest modifications to request parameters such as frequency), and 
wherein, in case that the frequency assignment mode is the second mode, an initial cell is not utilized (Balachandran, Fig. 1, Spectrum Access System (SAS); paragraph [0016], Priority access License (PAL) associated with spectrum allocations by the SAS; paragraph [0028], receiving from SAS, information about Priority access License protection areas (PPAs) served by the SAS and determining whether granting a spectrum grant request may interfere with a geographically proximate PPA; paragraphs [0130]-[0131], if interference is determined, SAS server may send a response to revoke or suggest modifications to request parameters such as frequency).

Balachandran does not explicitly disclose multiple frequency bands of operation.

Negus discloses a method performed by a base station in a wireless communication system (Negus, Fig. 2, eNodeB’s 216; paragraph [0012], wireless), the method comprising: 
receiving, from an information providing server (Negus, paragraph [0033], backhaul radio includes backhaul management system agent that exchanges information with backhaul management system servers) managing a shared spectrum, information on an available frequency band of the shared spectrum, wherein the available frequency band includes at least one frequency band which is accessible by the base station (Negus, paragraph [0034], information exchanged with backhaul management system agent used to set channel center frequency or channel bandwidth); 
measuring a channel quality for each of the at least one frequency band in the available frequency band (Negus, paragraph [0029], backhaul radio for measuring interference and channel conditions across a multitude of frequencies; paragraph [0031], backhaul radio for measuring interference associated with each of a plurality of combinations of channel center frequency and channel bandwidth; paragraph [0113], scan each link for minimally interfered frequency spectrum within each receiver band of operation and optimize channel bandwidth and center frequency to correspond to minimally interfered frequency spectrum); and 
identifying an operation frequency band among the at least one frequency band based on a frequency assignment mode of the base station and the channel quality (Negus, paragraph [0029], backhaul radio for measuring interference and channel conditions across a multitude of frequencies; paragraph [0031], backhaul radio for measuring interference associated with each of a plurality of combinations of channel center frequency and channel bandwidth; paragraph [0113], scan each link for minimally interfered frequency spectrum within each receiver band of operation and optimize channel bandwidth and center frequency to correspond to minimally interfered frequency spectrum),
wherein the frequency assignment mode is configured by the information providing server, and includes a first mode for reducing interference from other cell (Negus, paragraph [0029], backhaul radio for measuring interference and channel conditions across a multitude of frequencies; paragraph [0031], backhaul radio for measuring interference associated with each of a plurality of combinations of channel center frequency and channel bandwidth; paragraph [0113], scan each link for minimally interfered frequency spectrum within each receiver band of operation and optimize channel bandwidth and center frequency to correspond to minimally interfered frequency spectrum),
wherein, in case that the frequency assignment mode is the first mode, a frequency band with a lowest received signal strength indicator (RSSI) value is selected as the operation frequency band (Negus, paragraph [0029], backhaul radio for measuring interference and channel conditions across a multitude of frequencies; paragraph [0031], backhaul radio for measuring interference associated with each of a plurality of combinations of channel center frequency and channel bandwidth; paragraph [0101], RSSI; paragraph [0113], scan each link for minimally interfered frequency spectrum within each receiver band of operation and optimize channel bandwidth and center frequency to correspond to minimally interfered frequency spectrum).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to measure a channel quality in the invention of Balachandran.  The motivation to combine the references would have been to determine the effectiveness of potential communication with interference present.

Balachandran in view of Negus does not explicitly disclose performing a handover.

Markwart discloses  a mode for performing a handover, wherein, in case that interference is determined, a frequency band of a neighbor cell in a neighbor cell list of the base station is selected as the operation frequency band (Markwart, paragraphs [0110]-[0111], to protect against interference in CBRS, handover).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have a mode for performing a handover in the invention of Balachandran in view of Negus.  The motivation to combine the references would have been to utilize the best base station for communication in a CBSD network.

Balachandran in view of Negus does not explicitly disclose a handover without changing frequency band.

Han discloses a mode for performing a handover without changing frequency band (Han, paragraph [0029], select frequency allocation and Cell; the Examiner interprets that if the frequency allocation is an initial allocation or the same as a previous allocation, then no change in frequency band has occurred; paragraph [0034], handover), 
wherein, in case that the frequency assignment mode is the second mode, a frequency band of a neighbor cell in a neighbor cell list of the base station is selected as the operation frequency band (Han, paragraph [0029], select frequency allocation and Cell; the Examiner interprets that if the frequency allocation is an initial allocation or the same as a previous allocation, then no change in frequency band has occurred; paragraph [0034], handover).  .  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have a mode for performing a handover in the invention of Balachandran in view of Negus.  The motivation to combine the references would have been to utilize the best base station for communication in a CBSD network.

Regarding claim 2, Balachandran in view of Negus, and further in view of Markwart, and further in view of Han discloses the method of claim 1, wherein parameters are indicated by a message from a management server(Balachandran, Fig. 1, Spectrum Access System (SAS); paragraph [0016], Priority access License (PAL) associated with spectrum allocations by the SAS; paragraph [0028], receiving from SAS, information about Priority access License protection areas (PPAs) served by the SAS and determining whether granting a spectrum grant request may interfere with a geographically proximate PPA; paragraph [0028], received information includes PPA boundary contour and frequency range) (Negus, paragraph [0029], backhaul radio for measuring interference and channel conditions across a multitude of frequencies; paragraph [0031], backhaul radio for measuring interference associated with each of a plurality of combinations of channel center frequency and channel bandwidth; paragraph [0113], scan each link for minimally interfered frequency spectrum within each receiver band of operation and optimize channel bandwidth and center frequency to correspond to minimally interfered frequency spectrum).  
Balachandran does not explicitly disclose a weighting used in determining channel quality. 
Negus discloses, wherein the identifying further comprises:  identifying the operation frequency band by applying a weight value to the channel quality for each of the at least one frequency band (Negus, paragraph [0049], estimating performance metrics for channel center frequency and channel bandwidth including a weighted combination of SINR, throughput, latency, jitter, frame loss rate), and 
wherein the weight value (Negus, paragraph [0049], estimating performance metrics for channel center frequency and channel bandwidth including a weighted combination of SINR, throughput, latency, jitter, frame loss rate).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use weighting of channel quality in the invention of Balachandran.  The motivation to combine the references would have been to accurately determine the effectiveness of potential communication with interference present.

Regarding claim 4, Balachandran in view of Negus, and further in view of Markwart, and further in view of Han discloses the method of claim 2.
Balachandran in view of Negus does not explicitly disclose, but Han discloses transmitting, to a management server, a cell identifier of the base station and the identified operation frequency band (Han, Fig. 5, step 527; Fig. 6, step 603; Fig. 7A, step 701; claim 33, message from base station to server comprises channel quality information, frequency allocation and cell index).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit a cell identifier of the base station and the determined operation frequency to a server in the invention of Negus.  The motivation to combine the references would have been to determine the best frequency for communication from a base station.

Regarding claim 5, Balachandran in view of Negus, and further in view of Markwart, and further in view of Han discloses the method of claim 4, wherein the neighbor cell list comprises a cell identifier and an operation frequency band of at least one neighbor cell of the base station (Han, Fig. 1, step 120; Fig. 6, step 605; Fig. 7A, step 729; paragraph [0032], transmit updated neighbor list to BS; claim 33, message comprises channel quality information, frequency allocation and cell index).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to receive a neighbor cell list from a server in the invention of Negus.  The motivation to combine the references would have been to determine the neighboring cells of a base station

Regarding claim 6, Balachandran in view of Negus, and further in view of Markwart, and further in view of Han discloses the method of claim 5, further comprising: 
updating the neighbor cell list (Han, Fig. 5, step 527; Fig. 6, step 601; paragraph [0070], user terminal transmits CINR list to base station; paragraph [0072], receiving CINR list from user terminal); and 
transmitting, to the management server, the updated neighbor cell list (Han, Fig. 5, step 527; Fig. 6, step 603; Fig. 7A, step 701; claim 33, message from base station to server comprises channel quality information, frequency allocation and cell index).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to update a neighboring cell list in a server in the invention of Negus.  The motivation to combine the references would have been to determine the best frequency for communication from a base station.


Claim 9-10 are rejected under substantially the same rationale as claims 1-2.  Negus discloses a transceiver; and at least one processor in paragraphs [0193]-[0194].


Claim 12-13 are rejected under substantially the same rationale as claims 4-5.  


Claims 7-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Balachandran, and further in view of Negus.

Regarding claim 7, Han discloses a method performed by a management server in a wireless communication system (Han, paragraph [0002], wireless communication system; paragraph [0013], operation o f a server for managing a neighbor list in a wireless communication system), the method comprising: 
receiving, from a first base station, a cell identifier and an operation frequency band of the first base station (Han, Fig. 6, step 605; Fig. 7A, step 729; claim 33, message from base station to server comprises channel quality information, frequency allocation and cell index); 
receiving, from at least one base station connected to the management server, a cell identifier and an operation frequency band of the at least one second base station (Han, Fig. 6, step 605; Fig. 7A, step 729; claim 33, message from base station to server comprises channel quality information, frequency allocation and cell index); 
transmitting, to the first base station, a neighbor cell list for the first base station, the neighbor cell list comprising the cell identifier and the operating frequency band of the at least one second base station (Han, Fig. 1, step 120; Fig. 6, step 605; Fig. 7A, step 729; paragraph [0032], transmit updated neighbor list to BS; claim 33, message from base station to server comprises channel quality information, frequency allocation and cell index), 
wherein the operation frequency band is identified based on a frequency assignment mode of the first base station and a channel quality measured for each of the at least one frequency band (Han, paragraph [0042], measure RX power for each FA to select FA having the largest power; claim 33, message from base station to server comprises channel quality information, frequency allocation and cell index),
wherein the frequency assignment mode, and includes a second mode for performing a handover without changing frequency band (Han, paragraph [0029], select frequency allocation and Cell; the Examiner interprets that if the frequency allocation is an initial allocation or the same as a previous allocation, then no change in frequency band has occurred; paragraph [0034], handover), and 
wherein, in case that the frequency assignment mode is the second mode, a frequency band of a neighbor cell in a neighbor cell list of the base station is selected as the operation frequency band (Han, paragraph [0029], select frequency allocation and Cell; the Examiner interprets that if the frequency allocation is an initial allocation or the same as a previous allocation, then no change in frequency band has occurred; paragraph [0034], handover).

Han does not explicitly disclose receiving information from a second base stations to a server, and a frequency band which is accessible by the first base station with a priority. 

Balachandran discloses receiving information from a second base stations to a server (Balachandran, paragraph [0030], receiving measured signal levels from one or more CBSDs or end user devices);
wherein the operation frequency band of the first base station is identified from an available frequency band of a shared spectrum, the available frequency band including at least one frequency band which is accessible by the first base station with a priority (Balachandran, Fig. 1, Spectrum Access System (SAS); paragraph [0016], Priority access License (PAL) associated with spectrum allocations by the SAS; paragraph [0028], receiving from SAS, information about Priority access License protection areas (PPAs) served by the SAS and determining whether granting a spectrum grant request may interfere with a geographically proximate PPA; paragraph [0028], received information includes PPA boundary contour and frequency range), and 
wherein the operation frequency band is identified based on a frequency assignment mode of the first base station and a channel quality measured for each of the at least one frequency band (Balachandran, Fig. 1, Spectrum Access System (SAS); paragraph [0016], Priority access License (PAL) associated with spectrum allocations by the SAS; paragraph [0028], receiving from SAS, information about Priority access License protection areas (PPAs) served by the SAS and determining whether granting a spectrum grant request may interfere with a geographically proximate PPA; paragraphs [0130]-[0131], if interference is determined, SAS server may send a response to revoke or suggest modifications to request parameters [the Examiner interprets the determination whether to revoke vs. modify to be a frequency assignment mode]),
wherein the frequency assignment mode is configured by the information providing server, and includes a first mode for reducing interference from other cell (Balachandran, Fig. 1, Spectrum Access System (SAS); paragraph [0016], Priority access License (PAL) associated with spectrum allocations by the SAS; paragraph [0028], receiving from SAS, information about Priority access License protection areas (PPAs) served by the SAS and determining whether granting a spectrum grant request may interfere with a geographically proximate PPA; paragraphs [0130]-[0131], if interference is determined, SAS server may send a response to revoke or suggest modifications to request parameters),
wherein, in case that the frequency assignment mode is the first mode, a frequency band is selected as the operation frequency band (Balachandran, Fig. 1, Spectrum Access System (SAS); paragraph [0016], Priority access License (PAL) associated with spectrum allocations by the SAS; paragraph [0028], receiving from SAS, information about Priority access License protection areas (PPAs) served by the SAS and determining whether granting a spectrum grant request may interfere with a geographically proximate PPA; paragraphs [0130]-[0131], if interference is determined, SAS server may send a response to revoke or suggest modifications to request parameters such as frequency), and 
wherein, in case that the frequency assignment mode is the second mode, an initial cell is not utilized (Balachandran, Fig. 1, Spectrum Access System (SAS); paragraph [0016], Priority access License (PAL) associated with spectrum allocations by the SAS; paragraph [0028], receiving from SAS, information about Priority access License protection areas (PPAs) served by the SAS and determining whether granting a spectrum grant request may interfere with a geographically proximate PPA; paragraphs [0130]-[0131], if interference is determined, SAS server may send a response to revoke or suggest modifications to request parameters such as frequency) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to receive information from multiple base stations to a server and use a frequency band which is accessible by the first base station with a priority in the invention of Han.  The motivation to combine the references would have been to obtain measurements of multiple base station in order to determine the best base station for communication in a CBSD network.

Han does not explicitly disclose wherein the frequency assignment is configured by the information providing server.

Negus discloses wherein the frequency assignment mode is configured by the information providing server, and includes a first mode for reducing interference from other cell (Negus, paragraph [0029], backhaul radio for measuring interference and channel conditions across a multitude of frequencies; paragraph [0031], backhaul radio for measuring interference associated with each of a plurality of combinations of channel center frequency and channel bandwidth; paragraph [0113], scan each link for minimally interfered frequency spectrum within each receiver band of operation and optimize channel bandwidth and center frequency to correspond to minimally interfered frequency spectrum),
wherein, in case that the frequency assignment mode is the first mode, a frequency band with a lowest received signal strength indicator (RSSI) value is selected as the operation frequency band (Negus, paragraph [0029], backhaul radio for measuring interference and channel conditions across a multitude of frequencies; paragraph [0031], backhaul radio for measuring interference associated with each of a plurality of combinations of channel center frequency and channel bandwidth; paragraph [0101], RSSI; paragraph [0113], scan each link for minimally interfered frequency spectrum within each receiver band of operation and optimize channel bandwidth and center frequency to correspond to minimally interfered frequency spectrum).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to measure a channel quality in the invention of Balachandran.  The motivation to combine the references would have been to determine the effectiveness of potential communication with interference present.

Regarding claim 8, Han in view of Balachandran, and further in view of Negus discloses the method of claim 7, further comprising: 
receiving, from the first base station, a request for neighbor cell list update (Han, Fig. 5, step 527; Fig. 6, step 603; Fig. 7A, step 701; claim 33, message from base station to server comprises channel quality information, frequency allocation and cell index); 
receiving, from at least one third base station, comprising a cell identifier and an operation frequency band of the at least one third base station (Han, Fig. 5, step 527; Fig. 6, step 603; Fig. 7A, step 701; claim 33, message from base station to server comprises channel quality information, frequency allocation and cell index); and 
transmitting, to the first base station, an updated  neighbor cell list (Han, Fig. 1, step 120; Fig. 6, step 605; Fig. 7A, step 729; paragraph [0032], transmit updated neighbor list to BS).  

Claim 14-15 are rejected under substantially the same rationale as claims 7-8. Negus discloses a transceiver; and at least one processor in paragraphs [0193]-[0194].



Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are moot in view of the new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466